State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   518093
________________________________

In the Matter of the Claim of
   SHAWN M. RIGGINS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Garry and Lynch, JJ.

                             __________


      Shawn A. Riggins, West Haven, Connecticut, appellant
pro se.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed February 11, 2013, which denied claimant's
application to reopen a prior decision.

      In August 2011, the Department of Labor issued an initial
determination which found, among other things, that claimant was
ineligible to receive unemployment insurance benefits because his
employment was terminated due to misconduct following a positive
result of a drug test. After claimant failed to attend a
September 2011 hearing on the matter, the Administrative Law
Judge (hereinafter ALJ) rendered a default decision against him,
but granted him leave to move to reopen the decision within a
reasonable time. In August 2012, claimant applied to reopen the
decision. At the subsequent hearing, claimant stated that it
took him 11 months to apply to reopen the decision because he
believed that the drug test was fraudulent and he was waiting for
                              -2-                  518093

the results of an investigation by the Inspector General's office
into the circumstances surrounding the test. Claimant submitted
no results from said investigation at the hearing, and,
thereafter, the ALJ concluded that claimant had failed to apply
to reopen the decision within a reasonable period of time without
good cause. The Unemployment Insurance Appeal Board affirmed the
ALJ's decision and claimant now appeals.

      Under these circumstances, we find no reason to disturb the
Board's determination that claimant failed to demonstrate good
cause for not applying to reopen the default decision within a
reasonable time (see 12 NYCRR 461.8; Matter of Stich
[Commissioner of Labor], 265 AD2d 792, 792-793 [1999]; Matter of
Peters [Sweeney], 223 AD2d 919, 919 [1996]). Accordingly,
claimant's arguments relating to the underlying merits of the
denial of his application for unemployment insurance benefits are
not properly before this Court (see Matter of Popescu
[Commissioner of Labor], 16 AD3d 757, 758 [2005]).

      Lahtinen, J.P., Stein, McCarthy, Garry and Lynch, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court